Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a response to remarks filed on 4/30/21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) (1-13) is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Spick et al (2019/0368238, hereinafter – Spick) .
The applied reference has a common (assignee) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 

Regarding claims 1 and 12: Spick disclose a motor vehicle (para.[0020] of Spick), comprising at least one opening element handle (as depicted in figure 2 of Spick and see associated descriptions for details) or frame as claimed in the claim 11 on at least one opening element.
Regarding claim 11: (see para.[0020] and as depicted in figure 2 (see associated descriptions for details) of Spick).
Regarding claim 1: Spick describes in (para.[0050] of Spick) the detection with an amagnetic metal target in the vehicle handle as depicted in figure 2 (see discussions above).
Regarding claim 2: Spick describes in (para.[0049-50] of Spick).
Regarding claim 3: Spick shows in figure 3 of Spick for the coils as recited (see associated descriptions for details).
Regarding claims 4 and 13: Spick describes the printed circuit board (PCB) in (para.[0055] of Spick) as recited.
Regarding claim 5: Spick describes the PCB and (para.[0055 and 0061] of Spick).
Regarding claim 6: Spick describes the interactions and the placements the detector of claim 1 (para. [0050-0051] of Spick).

Regarding claim 8: Spick shows in figures 3 and 4 the sinusoid correlations (see associated descriptions for details).
Regarding claim 9: Spick describes the low resistivity material in (para.[0055] of Spick).
Regarding claim 10: Spick shows in figure 2 the interaction of the detection device and the door handle for accessing the vehicle (see associated descriptions for details).
Response to Arguments
Applicant’s arguments with respect to claim(s) (1-13) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Wong whose telephone number is (571) 272-7566.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/K. WONG/Primary Examiner, Art Unit 2689